DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason DeFrancesco (Reg. # 59,468). 
Please amend only claims 1 and 9, no others, filed 07/12/2021 as follows:
1. (Currently Amended) A computer-implemented method for enabling secure escrow and safekeeping of a cryptocurrency, the computer-implemented method comprising the steps of:
establishing a secure communication between a first party device associated with a depositor of the cryptocurrency and a second party device associated with a secure cryptocurrency depository, in a cryptocurrency network;
creating and signing a deposit transaction by the first party device transferring all available funds/tokens or part thereof to a multi-signature address;
creating a provisional transaction template by the first party device spending either all of the funds/tokens or a part thereof, sent to the multi-signature address in the deposit transaction;
transmitting an unsigned copy of the provisional transaction template to the second party device;
adding a signature generated using a first party private key and a signature generated by a first party hardware token by the first party device to the provisional transaction template, thereby generating a first partially signed provisional transaction template and transmitting the first partially signed provisional transaction template to the second party device;
adding a signature generated using a second party private key corresponding to the first party private key, by the second party device to the provisional transaction template, thereby generating a second partially signed provisional transaction template and sending the second partially signed provisional transaction template to the first party device;

facilitating the provisional transaction by the first party device by adding the signature generated using the first party private key and the signature generated by the first party hardware token to the second partially signed provisional transaction template in possession, forming a fully signed provisional transaction template;
facilitating the provisional transaction by the second party device by adding the signature generated using the second party private key to the first partially signed provisional transaction template in possession, forming the fully signed provisional transaction template, thereby presenting an alternate way;
broadcasting a fully signed provisional transaction template by the first party device and/or the second party device to the cryptocurrency network
wherein the first party device and/or the second party device is enabled to transfer the available funds/tokens away from the multi-signature address using the second partially signed provisional transaction template and/or the first partially signed provisional transaction template in possession of the first party device and second party device respectively

9.	(Currently Amended) A computer system for enabling secure escrow and safekeeping of a cryptocurrency, the computer system comprising:
a memory unit configured to store machine-readable instructions; and
a processor operably connected with the memory unit, the processor obtaining the machine-readable instructions from the memory unit, and being configured by the machine­ readable instructions to:
establish a secure communication between a first party device associated with a depositor of the cryptocurrency and a second party device associated with a secure cryptocurrency depository, in a cryptocurrency network;

create a provisional transaction template on the first party device spending either all of the funds/tokens or a part thereof, sent to the multi-signature address in the deposit transaction;
transmit an unsigned copy of the provisional transaction template to the second party device;
generate a first partially signed provisional transaction template by adding a signature generated using a first party private key and a signature generated by a first party hardware token on the first party device to the provisional transaction template and transmit the first partially signed provisional transaction template to the second party device;
generate a second partially signed provisional transaction template by adding a signature generated using a second party private key corresponding to the first party private key, on the second party device to the provisional transaction template and transmit the second partially signed provisional transaction template to the first party device;
broadcast the deposit transaction from the first party device after the first party device and the second party device exchange the first partially signed provisional transaction template and the second partially signed provisional transaction template respectively;
facilitate the provisional transaction by the first party device by adding the signature generated using the first party private key and the signature generated by the first party hardware token to the second partially signed provisional transaction template in possession of the first party device, forming a fully signed provisional transaction template;
facilitate the provisional transaction by the second party device by adding the signature generated using the second party private key to the first partially signed provisional transaction template in possession of the second party device, forming the fully signed provisional transaction template, thereby presenting an alternate way;
broadcast a fully signed provisional transaction template by the first party device and/or the second party device to the cryptocurrency network
wherein the first party device and/or the second party device is enabled to transfer the available funds/tokens away from the multi-signature address using the second partially signed provisional transaction template and/or the first partially signed provisional transaction template in possession of the first party device and second party device respectively.

Claims 1-16 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

I. Crisscrossing Templates as Inventive
The claims as a whole are drawn to a cryptocurrency escrow system, see instant claim 1, preamble (“enabling secure escrow”). A first party deposits funds into an escrow account at a multi-signature address, wherein multi-signature address is given its ordinary meaning within the art as a cryptocurrency address that is accessed using multiple signatures. A first and second party perform a series of exchanges not seen within the intrinsic evidence of record. That is, both the first and second party each partially signed a template and exchange each respective template with each other. Once the first party receives the second party’s partially signed template and vice versa, both partially signed templates are fully signed to create two fully signed templates. Either the first party of the second party may use their fully signed template to access the escrow account. Examiner coins this process as “crisscrossing templates.”

II Art
IIA. US10790976 Raevsky (crypto escrow)
Raevsky as a whole is directed towards a cryptocurrency escrow that is managed using a M-N multi-signature framework whereby M-N are not merely limited to 2-3. (Id. at col. 8 ll. 60-67 & Fig. 3 Item 312.) Escrow maintained by using at least two of the three keys (M-N whereby M<=N) to access the funds. 
If a user loses their private key, they are still able to access their multi-account given that both the Key Escrow and the Service Provider have correspond keys to the multi-account to apply corresponding digital signatures <SIG_RESERVE> and <SIG_PROVIDER>, see Fig. 3 Item 310 therein. Using mathematics and a smart contract that comprises programable logic (i.e. script), see Fig. 3 Item 312, a user may be given a new private key called the replacement key, see Fig. 4 Item 402.


    PNG
    media_image1.png
    678
    849
    media_image1.png
    Greyscale

Figure 1 reproduced from Raevsky Fig. 3 (Examiner's annotations)

IIB. WO2019155333A1 Bartolucci (crypto escrow)
Bartolucci is also drawn to crypto escrow. That is, both A and B in Bartolucci make a deposit equal to “x” which are the funds to be held into escrow. (Id. at Fig. 2 (showing Dx as Deposit).) The funds are locked with a multi-sig (and are locked based on a time period) whereby to unlock the funds requires both the digital signature from A+B. (Id. at Fig. 2 (showing Multi-Sig AB and Multi-Sig BA).) Fig. 3 of Bartolucci discloses TX_B and TX_A which are exchanged between A and B. Specifically, Bartolucci (p. 17) discloses “these transaction form at least part of the task assigned to another.” However, these are not signed templates that comprise a digital signature of both A and B nor are they partially signed templates.

IIC. US20180005186A1 Hunn (smart contract exchange)
While neither Raevsky nor Bartolucci disclose an exchange of templates, such as a smart contract, it would have been obvious to a POSITA to modify, for example, a Script associated with a smart contract, see Raevsky Fig. 3 Item 312, that comprises computer code to allow for smart contract function/modifications seen in Hunn to be integrated as the computer code in a smart contract is relatively simple—that is, it only comprises a series of “if” statements.

    PNG
    media_image2.png
    327
    435
    media_image2.png
    Greyscale

Figure 2 reproduced from Raevsky, Listing 1
While Hunn’s features of smart contract management may be readily integrated into Raevsky’s smart contract with a Script, Hunn does not disclose crisscrossing of partially signed contracts between two parties to create two fully signed contracts.
Rather, Hunn discloses multi-signed contracts, see Hunn at Fig. 21 (showing parties A, B, and C) & 0199 (“Multi-signature mechanisms may be used in the formation and post-formation stages [of the smart contract using a COG].”).

III. Critical Claimed Features
As such, the intrinsic evidence of record does not disclose crisscrossed templates, which are emphasized and recited in relative parts, neither singly nor in combination:
[…]
creating a provisional transaction template by the first party device spending either all of the funds/tokens or a part thereof, sent to the multi-signature address in the deposit transaction;
transmitting an unsigned copy of the provisional transaction template to the second party device;
adding a signature generated using a first party private key and a signature generated by a first party hardware token by the first party device to the provisional transaction template, thereby generating a first partially signed provisional transaction template and transmitting the first partially signed provisional transaction template to the second party device;
adding a signature generated using a second party private key corresponding to the first party private key, by the second party device to the provisional transaction template, thereby generating a second partially signed provisional transaction template and sending the second partially signed provisional transaction template to the first party device;
[…]
facilitating…forming a fully signed provisional transaction template;
facilitating…forming the fully signed provisional transaction template, thereby presenting an alternate way;
[….]

(Examiner’s Amended Claim 1.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Winklevoss US10438290 (discussing escrow in exchange)
Winklevoss US10929842 (same)
Hunn US-20180174255-A1 (discussing smart contract management)
Hunn US-20170287090-A1 (same)
Richard Olsen Case study of Lykke exchange: architecture and outlook
CESC2017 - Steven Goldfeder - Escrow Protocols – YouTube (transcript of video attached)
Steven Andrew Goldfeder Off-chain protocols for cryptocurrencies (postdates the effective filing date)1 
Yaga Blockchain Technology Overview (postdates the effective filing date; good evidentiary floor for blockchain)
Menezes HandBook of Applied Cryptography (evidentiary floor for cryptography)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
        
            
    

    
        1 MPEP 2141.03 holds: References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).